Citation Nr: 0110370	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  92-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability rating greater than 10 
percent for residuals of right knee injury, with medial and 
lateral partial meniscectomies, prior to September 6, 1996.

3.  Entitlement to a disability rating greater than 20 
percent for residuals of right knee injury, with medial and 
lateral partial meniscectomies, from November 1, 1996.

REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
hearing loss and denied a disability rating greater than 10 
percent for the veteran's service-connected right knee 
disorder.

In October 1994, July 1997, and September 1999, the Board 
remanded the veteran's hearing loss and right knee claims for 
additional development and to provide him a personal hearing.  
In May 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

While this case was in remand status, a December 1998 rating 
decision assigned a temporary 100 percent disability rating 
for the veteran's right knee disorder from September 6, 1996, 
to November 1, 1996, based on convalescence following 
surgery.  As of November 1, 1996, the prior 10 percent rating 
was increased to 20 percent.  However, this was not a full 
grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 5257.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board.  Since the 
veteran had perfected his appeal from the initial decision on 
his claim for an increase, the Board will address whether he 
is entitled to a disability rating higher than 10 percent 
prior to September 6, 1996, (the date as of which he was 
assigned the temporary 100 percent rating), as well as 
whether he is entitled to a disability rating higher than 20 
percent from November 1, 1996.  Therefore, the right knee 
issue on appeal has been recharacterized as the two issues 
shown above.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  On the other hand, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the appellant.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); see also 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998) ("[B]efore 
[the RO or Board] can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it").

A review of the record reveals that the veteran has filed a 
claim to reopen a previously denied claim of entitlement to 
service connection for a left knee disorder.  Service 
connection was originally denied for this condition in a 
February 1969 rating decision.  Since that time, the veteran 
has sought on several occasions to have this claim reopened.  
See, e.g., Statements in Support of Claim received in March 
1992 and January 1995, VA Form 9 received in April 1996, and 
statement from veteran's attorney received in August 1998.  
Instead of adjudicating these claims, however, the RO instead 
has merely notified the veteran that he must submit new and 
material evidence in order to reopen this previously and 
finally denied claim.  Because there clearly is an 
outstanding pending claim filed by the veteran to reopen his 
previously denied claim for service connection for a left 
knee disorder, this claim is referred to the RO for 
appropriate action, to include adjudication.  

A review of the record also reveals that the veteran has 
filed a claim to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Service connection was originally denied 
for this condition in October and November 1996 rating 
decisions.  While a notice of disagreement was filed with 
respect to this decision in November 1996, a timely 
substantive appeal was not subsequently submitted by the 
appellant to perfect the appeal following the issuance of the 
statement of the case by the RO in December 1996.  Therefore, 
that decision became final.  In December 1999, the veteran 
submitted a Statement in Support of Claim in which he 
reasserts his right to service connection for PTSD.  He also 
indicated during the May 2000 Travel Board hearing that he is 
entitled to service connection for this condition.  These 
statements are construed as being a claim to reopen his 
previously denied claim for service connection for PTSD, and 
this claim is referred to the RO for appropriate action.

A review of the record also reveals that the veteran has 
filed a claim to reopen a previously denied claim of 
entitlement to service connection for a left wrist disorder.  
Service connection was originally denied for this condition 
in a February 1975 rating decision.  A claim for service 
connection for a left wrist injury as secondary to the 
service-connected right knee disorder also was denied in 
October 1996.  While a notice of disagreement was filed with 
respect to this decision in November 1996, a timely 
substantive appeal was not subsequently submitted by the 
appellant to perfect the appeal following the issuance of the 
statement of the case by the RO in December 1996.  Therefore, 
that decision became final.  Since that time, the veteran has 
sought on at least two occasions to have this claim reopened.  
See, e.g., August 1998 statement from veteran's attorney; and 
Statement in Support of Claim received in December 1999.  
Instead of adjudicating these claims, however, the RO instead 
again has merely notified the veteran that he must submit new 
and material evidence in order to reopen this previously and 
finally denied claim.  Because there clearly is an 
outstanding pending claim filed by the veteran to reopen his 
previously denied claim for service connection for a left 
wrist disorder, this claim is referred to the RO for 
appropriate action, to include adjudication.  

Finally, a review of a March 1992 Statement in Support of 
Claim submitted by the veteran reveals that an informal claim 
has been filed for service connection for a vascular disorder 
of the right leg, apparently claimed as secondary to the 
service-connected right knee condition.  Because this claim 
has never been acted on, it is referred to the RO for 
appropriate action.  

At the May 2000 hearing, the veteran's attorney presented 
argument as to the issues of entitlement to service 
connection for a skin rash on the back and for tinnitus.  
These issues, along with a claim for service connection for a 
right wrist condition, were denied by the RO in a February 
2000 rating decision.  The veteran's attorney filed a notice 
of disagreement (NOD) with that decision in April 2000, and a 
statement of the case was issued in April 2000.  There 
presently is no indication in the record that a timely 
substantive appeal has been filed for purposes of perfecting 
the appeal of these issues to the Board.  See, e.g., 
Fenderson v. West, 12 Vet.App. 119, 128, 129-31 (1999) 
(appellate review of an RO decision is initiated by the 
claimant filing a timely Notice of Disagreement (NOD) with 
the RO and is perfected by the claimant filing a substantive 
appeal with the RO after being provided with a Statement of 
the Case (SOC); here, the Court finds that a substantive 
appeal had not been filed with respect to the denial of a 
claim for service connection for right-leg varicose veins); 
38 U.S.C. § 7105(a), (b)(1); 38 C.F.R. § 20.202 ("A 
Substantive Appeal consists of a properly completed VA Form 
9, 'Appeal to Board of Veterans' Appeals,' or correspondence 
containing the necessary information."); 38 C.F.R. 
§ 20.302(b).  Accordingly, because the appeal of these issues 
has not been perfected, the Board presently does not have 
jurisdiction to review these claims.  

Nevertheless, the Board notes that the denial of service 
connection for a skin rash on the back in the February 2000 
rating decision, as well as the denial of service connection 
for a right wrist condition, were based on the RO's 
conclusion that the veteran had not submitted well-grounded 
claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  If the February 2000 decision has become 
final, either due to the veteran's failure to perfect his 
appeal of the skin rash claim, or due to his failure to file 
a notice of disagreement with the denial of the right wrist 
claim, then the RO should take action to readjudicate the 
skin rash on the back and right wrist condition claims on its 
own motion pursuant to the directions contained in paragraph 
4 of VBA Fast Letter No. 00-92 (Dec. 13, 2000) (VA will 
readjudicate claims that have been denied as not well 
grounded within the relevant time period set forth in the 
VCAA when it comes across such claims).


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay in this case 
that has been pending for several years, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

A.  Service connection for bilateral hearing loss

As discussed above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, a review of the record 
reveals that the RO denied the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
on the basis that the claim is not well-grounded.  
Accordingly, a remand is required in order to readjudicate 
this claim under the new law.  See Karnas v. Derwinski, 1 
Vet.App. 308, 312-13 (1991) (when a law or regulation changes 
after a claim has been submitted, but before the 
administrative or judicial appeal process has been concluded, 
the law which is most favorable to the claimant must be 
applied).  

Furthermore, even without the recent change in the law, a 
remand of the bilateral hearing loss claim would be required.  
In the July 17, 1997, remand decision issued by the Board, it 
was indicated that the veteran should be afforded a VA 
audiological examination to determine the nature and etiology 
of his bilateral hearing loss.  In addition, it was indicated 
that the examiner should be requested to provide an opinion 
as to the etiology and likely date of onset of the veteran's 
bilateral hearing loss, to include whether any bilateral 
hearing loss is likely related to service or any incident 
therein.  The Board indicated that an additional examination 
was required because the examination conducted following a 
prior October 25, 1994, Board remand decision was inadequate, 
for the reason that the examiner had not provided an answer 
to the opinion requested on the etiology of the veteran's 
current bilateral hearing loss.  

Following the issuance of the July 17, 1997, Board remand 
decision, a VA audiological examination was conducted in 
August 1998.  A diagnosis of bilateral high frequency 
sensorineural hearing loss was made at that time, and the 
examiner noted that this type of hearing loss is consistent 
with that due to noise exposure.  In response to the Board's 
request for an opinion on the etiology of the veteran's 
current hearing loss, the examiner stated that it would be 
impossible for him to establish whether this condition was 
incurred during military service due to the absence of any 
previous audiograms.  However, a review of the veteran's 
service medical records (filed in the manila folder in the 
claims file) does reveal the presence of an undated 
audiogram.  Consequently, because the examiner's response did 
not fully respond to the question asked by the Board and 
overlooked a very pertinent piece of evidence, the RO should 
have returned the examination report to the examiner as being 
inadequate.  See 38 C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the Court of Appeals for 
Veterans Claims or the Board of Veterans' Appeals confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.)  Accordingly, for 
these reasons an additional remand is required for purposes 
of conducting an audiological examination that fully answers 
the questions previously asked by the Board.  

In addition, it is observed that in the August 1998 VA 
audiological examination report it is noted in the medical 
history that the veteran reported having been seen by a 
physician in October 1968 in San Francisco, California, and 
that that physician found scars on both of his tympanic 
membranes.  On remand, the RO should contact the veteran and 
request that he provide the name and address of that 
physician and complete a release so that the RO may attempt 
to obtain the treatment records.  

B.  Increased rating for right knee disorder

Where an increased rating is at issue, as in this case, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, a 
review of the September 1998 VA examination report reveals 
that that report is entirely inadequate for rating purposes.  
The majority of the examination report appears to be 
comprised of answers to various questions, but what those 
questions are that were being answered is not indicated in 
the examination report.  Without knowing what questions were 
being answered by the examiner, it is impossible to make 
sense of the report or to use it for purposes of evaluating 
and assigning a rating for the veteran's service-connected 
right knee disorder.  This report should have been returned 
by the RO to the examiner as inadequate for rating purposes.  
See 38 C.F.R. § 4.2.  As a consequence, a remand is required 
so that the RO may attempt to obtain a comprehensive report 
of the September 1998 VA examination which includes the 
specific questions to which the examiner was responding.  

In addition, even if a complete copy of the September 1998 VA 
examination report can be obtained by the RO, a remand still 
is required in order to conduct an additional VA examination 
in order to ascertain the current severity of the veteran's 
right knee disorder.  In the prior July 17, 1997, remand 
decision issued by the Board, it was directed that the 
orthopedic examiner should provide an opinion as to the 
manifestations attributable to the veteran's service-
connected right knee disability and the degree of disability 
produced thereby, to include whether the right knee condition 
results in any limitation of functional ability due to pain, 
loss of motion due to weakened movement, excess fatigability, 
or incoordination.  The examiner also was requested to 
provide a complete rationale for any opinion expressed.  

For the reasons already discussed above, most of the 
September 1998 VA examination report is incomprehensible 
because it consists of answers to unknown questions.  
However, in a notation at the end of that report, the 
examiner provides the following answer to the information 
requested by the Board:  "[I]t is my opinion that the 
manifestations attributable to the veteran's right knee 
results in limitation of functional ability due to pain.  
There is loss of motion due to weakened movement and there is 
excess fatigability and/or incoordination."  While this is 
certainly at least a partial answer to the information 
requested by the Board, it is not sufficient to enable the 
Board to decide what is the proper rating for the veteran's 
right knee disorder.  Instead of just an affirmative 
indication that the veteran's right knee does exhibit 
weakened movement, excess fatigability, or incoordination, 
what really is required, if feasible, is that this indication 
or determination should be expressed in terms of the degree 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  

With respect to the right knee, the veteran testified that he 
continues to receive treatment at the VA Medical Center in 
Birmingham.  The most recent treatment records obtained from 
that facility are dated in February 1997.  Accordingly, on 
remand, the RO should ensure that all of the veteran's VA 
treatment records have been associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C.A. 
§ 5103A(c)(2)).  

Accordingly, this case is REMANDED for the following:

1.  Obtain a complete copy, if possible, 
of the September 1998 VA examination 
report which includes the questions that 
apparently were addressed and answered by 
the VA examiner. 

2.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Birmingham for 
all treatment from February 1997 to the 
present.  

3.  Contact the veteran and request that 
he provide the name and address of the 
physician from San Francisco, California, 
who he reportedly saw in October 1968 for 
treatment of his ears/hearing, and who 
reportedly found scars on both of his 
tympanic membranes at that time.  Any 
necessary release(s) for the obtainment 
of records from this physician should be 
obtained from the veteran so that the RO 
can then request the records.  

4.  Schedule the veteran for a VA 
orthopedic examination to evaluate his 
right knee disorder.  The examiner should 
be provided an opportunity to review the 
claims folder (or copies of pertinent 
medical records contained therein), and 
it should be indicated in the examination 
report that either the claims folder or 
pertinent medical records were reviewed.  
All tests or studies deemed necessary by 
the examiner should be conducted to 
ascertain the severity of the veteran's 
service-connected right knee disorder.  
The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the right knee.  The examiner 
should discuss whether there is 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups or when the 
right knee is used repeatedly; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  Any 
pain on use, weakened movement, excess 
fatigability, or incoordination 
identified by the examiner should be 
expressed, if possible, in terms of the 
degree of additional range-of-motion loss 
due to any pain on use, weakened 
movement, excess fatigability, or 
incoordination.  If there is no 
limitation of motion or function, or no 
objective indications of pain, such 
findings also should be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected right knee disorder has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Finally, 
the examiner should indicate whether the 
veteran is experiencing recurrent 
subluxation or lateral instability in the 
right knee and, if so, to what degree 
(i.e., slight, moderate, or severe).  

5.  Schedule the veteran for a VA 
audiological examination to evaluate his 
bilateral hearing loss.  The examiner 
should be provided an opportunity to 
review the claims folder (or copies of 
pertinent medical records contained 
therein), and it should be indicated in 
the examination report that either the 
claims folder or pertinent medical 
records were reviewed.  All tests or 
studies deemed necessary by the examiner 
should be conducted.  In the examination 
report, the examiner is requested to 
provide an opinion as to the etiology and 
likely date of onset of the veteran's 
bilateral hearing loss, to include 
whether it is at least as likely as not 
that any current bilateral hearing loss 
is related to the veteran's period of 
service or any incident therein.  In 
providing this opinion, reference 
specifically should be made to the 
audiogram report contained in the 
veteran's service medical records.  

6.  Subsequently, and in light of the 
several prior Board remands that have not 
been fully complied with, the RO should 
very carefully review the claims folder 
and ensure that all of the above 
development actions have been conducted 
and completed in full and that the 
requested opinions are in compliance with 
the directives of this REMAND.  If any 
opinion/report is deficient in any manner 
or fails to include adequate responses to 
the specific questions presented, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Court of Appeals 
for Veterans Claims or the Board of 
Veterans' Appeals confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders.)  

7.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
have been fully complied with and 
satisfied.

8.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for service connection 
for hearing loss and for an increased 
rating for his right knee disorder (to 
include time periods prior to 
September 6, 1996, and from November 1, 
1996, as discussed above), with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

9.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his attorney an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Allow an 
appropriate period of time for response.  
Thereafter, subject to current appellate 
procedures, these claims should be 
returned to the Board for further 
appellate consideration, if appropriate.

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional medical 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


